Citation Nr: 9923307	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  95-40 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from July 1979 to March 1988.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to service connection for multiple 
sclerosis.  The veteran has perfected an appeal of that 
decision.


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
multiple sclerosis is supported by competent medical evidence 
indicating that he has multiple sclerosis that had its onset 
within seven years of his separation from service.


CONCLUSION OF LAW

The claim of entitlement to service connection for multiple 
sclerosis is well grounded.  38 U.S.C.A. §§ 1101, 1112, 1131, 
1137, 5107 (West 1991 and Supp. 1999); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that he was 
separated from service based on the recommendation of a 
Medical Evaluation Board with a diagnosis of periostitis 
affecting the lower extremities.  Service connection for 
periostitis was granted in an April 1988 rating decision.

Subsequent to service the veteran developed various 
neurological symptoms, and in June 1993 his private 
neurologist definitively diagnosed those symptoms as multiple 
sclerosis.  In addition, in a March 1997 report another 
private physician stated that the veteran's symptoms were 
indicative of multiple sclerosis.  She further stated that 
the symptoms that occurred in service, which were diagnosed 
as periostitis, represented the onset of multiple sclerosis.

II.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303.

Where a veteran served for 90 days in active service, and 
multiple sclerosis develops to a degree of 10 percent or more 
within seven years from the date of separation from service, 
such disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service or during any applicable 
presumptive period, and medical evidence of a nexus between 
the in-service disease or injury and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  A lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  Therefore, if the 
determinant issue is one of medical etiology or a medical 
diagnosis, competent medical evidence is generally required 
to make the claim well grounded.  See Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993).  In determining whether a claim 
is well grounded, only the evidence that supports the claim 
can be considered.  See Hickson v. West, 11 Vet. App. 374 
(1999).

III.  Analysis

The Board has reviewed the evidence of record and finds that 
the claim of entitlement to service connection for multiple 
sclerosis is well grounded.  The claim is well grounded 
because the veteran served more than 90 days on active duty 
and the medical evidence shows that the diagnosis of multiple 
sclerosis was rendered in June 1993, which was within seven 
years of the veteran's separation from service.  Although 
subsequent evidence refutes the accuracy of the diagnosis, 
that evidence is not relevant in determining whether the 
claim is well grounded.  Hickson, 11 Vet. App. at 374.  For 
these reasons the Board has determined that the claim is well 
grounded, but that additional development is required prior 
to determining whether service connection is warranted on the 
merits of the case.


ORDER

The claim of entitlement to service connection for multiple 
sclerosis is well grounded.


REMAND

Because the veteran has submitted evidence showing that his 
claim is well grounded, VA has a duty to assist him in 
developing the evidence in support of the claim.  See 
Schroeder v. West, 12 Vet. App. 184 (1999).

Although the veteran's private neurologist diagnosed his 
symptoms as multiple sclerosis in June 1993, since then the 
veteran has undergone extensive diagnostic testing, none of 
which has revealed any evidence indicative of multiple 
sclerosis.  Following the diagnostic testing the neurologist 
apparently revised the diagnosis of multiple sclerosis and 
found that the neurological complaints were of psychogenic 
origin.  The veteran has submitted medical evidence from his 
treating psychiatrist, however, showing that he does not 
suffer from a psychiatric illness that would result in the 
neurological complaints.  In addition, several neurological 
evaluations have resulted in the conclusion that his 
complaints have an organic origin, although the specific 
cause has remained unclear.

In a November 1993 report a private neurologist noted that, 
although the diagnostic testing was negative for evidence of 
multiple sclerosis, diagnostic tests for multiple sclerosis 
could be normal until the disease was far advanced.  That 
neurologist has not diagnosed the neurological symptoms as 
multiple sclerosis, but stated that the cause of the symptoms 
was undetermined.  The neurologist also recommended that the 
veteran continue to receive appropriate treatment and 
diagnostic testing until the diagnostic testing was more 
definitive.

The veteran was last provided a VA neurological examination 
in September 1996.  As the result of that examination and a 
review of the veteran's medical records, the VA neurologist 
stated that, because no definitive evidence of multiple 
sclerosis was found in the records, the veteran's 
neurological disorder could not be defined as multiple 
sclerosis.  As stated above, however, the veteran submitted a 
March 1997 medical report from his private physician, who 
does not appear to be a neurologist, in which the physician 
stated that the veteran had multiple sclerosis.  She also 
recommended that repeat diagnostic testing be performed.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a 
neurological disorder since April 1994.  
After securing any necessary release, the 
RO should obtain copies of such records 
that are not in file.

2.  After the above-requested development 
is completed, the veteran should be 
provided a neurological examination in 
order to determine whether he has 
multiple sclerosis and, if so, when the 
onset of the disorder occurred.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
must include any diagnostic tests or 
studies that are required in order to 
provide the requested opinions.

Based on the results of that examination, 
a review of the relevant medical records, 
and sound medical principles, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's neurological symptoms 
are properly diagnosed as multiple 
sclerosis.  The examiner should also 
provide an opinion on when the onset of 
the disorder occurred, including an 
analysis of the symptoms reported during 
service and in September 1992.  The 
examiner should provide the rationale for 
all opinions given.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to service connection for 
multiple sclerosis.  If any benefit 
requested on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until he is 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

